         Case 1:20-mc-91359-DJC Document 1-1 Filed 08/03/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                        )
                                                )
               v.                               )      M.B.D. Case No. 20-mc-91359
                                                )
SAMAEL MATHIEU,                                 )
                                                )
       Defendant                                )


                ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

       Upon consideration of the motion seeking an order of continuance and

excludable delay, the Court finds as follows:

       1.      As set forth in the government’s motion, per a series of General Orders, the District

Court has limited the regular operations of grand juries due to the ongoing public health emergency

arising out the COVID-19 pandemic. The General Orders were issued to protect the health of the

public, including those individuals participating in grand juries in this District. On June 29, 2020,

the District Court entered a Third Supplemental Order Concerning Grand Jury Proceedings, in the

matter of In re: Coronavirus Public Emergency, General Order 20-28. The Order extended the

period during which all regularly scheduled grand jury proceedings were continued to at least

Monday, August 31, 2020. The basis for this extension by the District Court was the continuing

public emergency arising out of the COVID-19 pandemic and the corresponding need to protect

public health. The continuing public health emergency arising out of the COVID-19 pandemic

provides a basis for exclusion of time under the Speedy Trial Act.

       2.      Accordingly, the ends of justice served by granting the requested continuance, and

excluding the time period from June 16, 2020 through and including August 31, 2020 from the speedy

trial clock, outweigh the best interests of the public and the defendant in a speedy trial pursuant to
         Case 1:20-mc-91359-DJC Document 1-1 Filed 08/03/20 Page 2 of 2



the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the

Plan for Prompt Disposition of Criminal Cases for the United States District Court for the District

of Massachusetts (effective December 2008).

        Accordingly, the Court hereby grants the motion and ORDERS that, pursuant to the Speedy

Trial Act, 18 U.S.C. §3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A)of the Plan for Prompt

Disposition of Criminal Cases, (1) the date on which an indictment or information must be filed is

continued to September 30, 2020; and (2) the period from June 16, 2020 through and including August

31, 2020 is excluded from the speedy trial clock and from the time within which an indictment or

information must be filed.



                                      _________________________________________
                                      UNITED STATES DISTRICT JUDGE

DATE:




                                                2
